                  Case 2:20-cv-00934-RSM Document 30 Filed 01/04/21 Page 1 of 2



                                                                 The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7
   AMAZON.COM, INC., a Delaware corporation;
 8 and VALENTINO S.P.A., an Italian corporation,
                                                          No. 2:20-cv-00934 RSM
 9
                                  Plaintiffs,             ORDER
10
             v.
11

12 KAITLYN PAN GROUP, LLC f/k/a/ “JANE’S
   INTERNATIONAL TRADING, LLC”, a New
13 York limited liability corporation; HAO PAN, an
   individual, and JOHN and/or JANE DOES 1-10,
14
                              Defendants.
15

16           This matter having come on for consideration of Plaintiffs Amazon.com, Inc. and

17 Valentino S.P.A.’s Notice of Settlement and Unopposed Motion to Vacate Current Case

18 Schedule, and for good cause shown, it is hereby ORDERED that:

19           The Motion to Vacate Current Case Schedule is GRANTED. All deadlines established

20 under the current scheduling order are hereby VACATED. Plaintiffs shall file their motion for

21 entry of a consent decree no later than January 20, 2021, or provide the Court with good cause

22 why additional time to do so is required.

23           Dated this 4th day of January, 2021.

24

25

26                                                  A
                                                    RICARDO S. MARTINEZ
27                                                  CHIEF UNITED STATES DISTRICT JUDGE

     ORDER - 1                                                               Davis Wright Tremaine LLP
                                                                                      L A W O F FI CE S
     4848-6611-0421v.1 0051461-003279                                           920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main ꞏ 206.757.7700 fax
               Case 2:20-cv-00934-RSM Document 30 Filed 01/04/21 Page 2 of 2




 1 Presented by:

 2 DAVIS WRIGHT TREMAINE LLP
   Attorneys for Plaintiffs
 3 By s/ Bonnie MacNaughton
   Bonnie MacNaughton, WSBA #36110
 4 Nathan Rouse, WSBA #46433
   920 Fifth Avenue, Suite 3300
 5 Seattle, WA 98104-1604

 6 Tel: (206) 622-3150
   Fax: (206) 757-7700
 7 Email: bonniemacnaughton@dwt.com
           nathanrouse@dwt.com
 8
   ARENT FOX LLP
 9 Attorneys for Plaintiffs

10
     By s/ Katie Heilman
11   Michelle Mancino Marsh (admitted
     pro hac vice)
12   1301 Avenue of the Americas, 42nd Floor
     New York, NY 10019
13
     Tel: (212) 484-3900
14   Email: michelle.marsh@arentfox.com
     Anthony Lupo (admitted pro hac vice)
15   Katie Heilman (admitted pro hac vice)
     Laura Zell (admitted pro hac vice)
16   1717 K Street N.W.
     Washington, D.C. 20006
17
     Tel: (202) 857-6000
18   Email: anthony.lupo@arentfox.com
             katie.heilman@arentfox.com
19           laura.zell@arentfox.com
20

21

22

23

24

25

26

27

     ORDER - 2                                                   Davis Wright Tremaine LLP
                                                                          L A W O F FI CE S
     4848-6611-0421v.1 0051461-003279                               920 Fifth Avenue, Suite 3300
                                                                      Seattle, WA 98104-1610
                                                               206.622.3150 main ꞏ 206.757.7700 fax
